IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-661-CV



OFFICE OF PUBLIC UTILITY COUNSEL; STATE OF TEXAS; EL PASO
ELECTRIC COMPANY; PUBLIC UTILITY COMMISSION OF TEXAS;
AND CITY OF EL PASO, 

	APPELLANTS

vs.



PHELPS DODGE REFINING CORPORATION; ASARCO INCORPORATED;
BORDER STEEL ROLLING MILLS, INC; AND EL PASO 
IRON & METAL COMPANY,

	APPELLEES

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 92-05642, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING

 



PER CURIAM


	Appellees Border Steel Rolling Mills, Inc. and El Paso Iron & Metal Company
have filed a motion to dismiss them as parties from this appeal of an order of the district court of
Travis County rendered in a suit for judicial review of an order of appellee Public Utility
Commission.  We will grant the motion to dismiss.  See generally Tex. R. App. P. 59(a)(1)(B),
(3).
	Border Steel and El Paso Iron & Metal filed a petition in intervention in the
proceeding below.  See Tex. R. Civ. P. 60.  In their counsel's motion to withdraw as counsel
filed in district court, counsel stated that Border Steel and El Paso Iron & Metal were in
bankruptcy and no longer wished to pursue the litigation.  The transcript filed here, however, does
not show that the district court dismissed the two parties from the proceeding.  Because the cause
underlying this appeal was not an action against the debtors in bankruptcy, we presume that the
automatic stay provision of the Bankruptcy Code is inapplicable.  See 11 U.S.C. § 362(a) (1988);
see also 11 U.S.C. § 362(b)(4) (1988).
	We grant the motion to dismiss and dismiss the appeal as to appellees Border Steel
Rolling Mills, Inc. and El Paso Iron & Metal Company. 


Before Justices Powers, Jones and B. A. Smith
Appeal Dismissed as to Appellees Border Steel Rolling Mills, Inc. and 
  El Paso Iron & Metal Company
Filed:  January 26, 1994
Do Not Publish